Citation Nr: 1510009	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased evaluation for headaches, secondary to a head injury, currently evaluated as 10 percent disabling.
 
2. Entitlement to service connection for psychomotor seizures, to include hallucinatory phenomena involving taste and smell, to include as secondary to headaches or the residuals of an in service head injury.
 
3. Entitlement to service connection for abnormalities of mood or affect, to include daydreaming and a change in speech pattern, to include as secondary to headaches or the residuals of an in service head injury.
 
4. Entitlement to service connection for an unsteady gait, to include as secondary to headaches or the residuals of an in service head injury.
 
5. Entitlement to service connection for a cervical spine disability, to include as secondary to headaches or the residuals of an in service head injury.
 
6. Entitlement to service connection for pain and sensory disturbance in the left shoulder, arm, and hand, to include as secondary to headaches or the residuals of an in service head injury.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in that denied the veteran's claim of entitlement to service connection for the above claimed disabilities.  A videoconference hearing was held before the undersigned Acting Veterans Law Judge in April 2012.  These claims were remanded for further development in April 2014, and now return again before the Board.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this case.  Specifically, in the prior April 2014 remand, this claim was returned to the RO for a comprehensive examination for the Veteran's claimed disabilities.  In the instructions with that Remand, the examiner was specifically asked, for any claimed disability diagnosed relating to seizures, abnormalities of mood or affect, an unsteady gait, the cervical spine, or the left upper extremity (shoulder, arm, and hand), to offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any disability was directly related to service, to include as related to the Veteran's in service injury sustained in June 1981 when a 50 caliber machine gun hit him in the head, or was incurred as secondary to, or aggravated by, the Veteran's service connected headache disability. The examiner was asked to specifically comment on the Veteran's testimony of complaints of headaches and other disabilities secondary to this injury since service, and the findings from his prior June 2009 VA examination, in offering his opinion.  If any specific claimed disabilities were not present, the examiner was to so state.

The Veteran was provided with an additional examination in July 2014, however, the Board finds that this examination was not adequate for rating purposes.  Specifically, during the examination, the examiner stated that in his opinion, the Veteran's headaches were not related to his mild TBI that occurred in 1981.  The examiner also indicated that it appeared that the Veteran was continuing his claim for secondary claim.  Although the examiner checked off several boxes on the examination form indicating that the Veteran has no subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI, the examiner did not specifically discuss any of the other disabilities on appeal, he did not discuss the findings from the prior June 2009 examination, and did not discuss whether the Veteran had any of these disabilities as directly related to service.   He further did not obtain any information which could be used to assess the current severity of the Veteran's service connected headache disability, such as frequency and duration.

As such, the Board finds this cursory examination did not comply with the prior Board instructions regarding this examination.  Until the RO complies with the Board's remand directives, the Board cannot proceed with adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e); see Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board has no choice but to again remand this claim for a more comprehensive examination.

In addition, during that examination, the Veteran noted that he was now in receipt of Social Security benefits.  A review of the Veteran's claims file does not show that such records have been associated with it, therefore, on remand, the RO should also make an attempt to obtain such records and associate them with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for any disabilities the Veteran claims are related to his service connected headache disability or his in-service traumatic brain injury that have not yet been associated with the claims file, particularly from 2014 to the present.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  Further, the RO should make an attempt to obtain all relevant treatment records from the Social Security Administration pertaining to the Veteran.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2. The Veteran should be afforded a VA examination by an examiner with sufficient expertise in traumatic brain injuries, including headaches, to evaluate the Veteran's claim for increased rating for his service connected headaches, and his claimed disabilities secondary to headaches or his in service traumatic brain injury.  The claims file (physical and virtual) must be made available to and reviewed by the examiner. 

All indicated testing should be accomplished, including X-rays.  For any claimed disability diagnosed relating to seizures, abnormalities of mood or affect, an unsteady gait, the cervical spine, or the left upper extremity (shoulder, arm, and hand), the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any disability is directly related to service, to include as related to the Veteran's in service injury sustained in June 1981 when a 50 caliber machine gun hit him in the head, or was incurred as secondary to, or aggravated by, the Veteran's service connected headache disability.  The examiner is asked to specifically comment on the Veteran's testimony of complaints of headaches and other disabilities secondary to this injury since service, and the findings from the prior June 2009 VA examination, in offering his opinion(s).  If any specific claimed disabilities are not present, the examiner should so state. 

The supporting rationale for all opinions expressed must be provided in a typewritten report.
 
3. Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. Mackenzie
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



